                                             CRIMINAL COMPLAINT
     United States District Court                                       DISTRICT of ARIZONA

                      United States of America                          DOCKETNO.
                                        V.
        Renee Lea Mckeough DOB: 1978; United States                     MAGISTRATE'S CASE NO.
       Nicholas Gregory Gehris DOB: 1979; United States                             2 0 ""Q 5 8 11 MJ
         . Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I).

COMPLAINANT'S-STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 20, 2020, in the District of Arizona, Renee Lea Mckeough and Nicholas Gregory Gehris,
                                    (

named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
agree with each other and other persons, known and unknown, to transport certain illegal aliens, including Ezequiel
Duran-Maltos; in violation of Title 8, United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about February 20, 2020, in the District of Arizona (Tombstone), United States Border Patrol Agents
(BPA) saw a 2014 Dodge J oumey passing through the closed SR-80 checkpoint. Record checks revealed that
the vehicle was registered to Renee Lea Mckeough with an address in Sierra Vista. The vehicle had 26
crossing through the SR-90 checkpoint and four through the SR-80 checkpoint. All four crossing through the
SR-80 checkpoint while the checkpoint was closed and within four hours-of being closed. The BPA saw that
the vehicle was traveling within the normal speed and flow of traffic. As he got closer, he noticed that the
driver kept hitting the brakes and slowed down to eight to ten miles per hour below the posted speed limit.
The BPA followed the vehicle for approximately 10 miles and noticed that the front seat passenger kept
looking in the rear view mirror and side view mirror.                   ·

The BPA stopped the vehicle and noticed a cover over the rear cargo area. The driver Mckeough and front
seat passenger Nicholas Gregory Gehris said that they were coming from Sierra Vista and were going to
Benson. BPA noticed a rear passenger and Mckeough said that he was hitch hiker and that she used the
translator on her phone to communicate with him. Mckeough and Gehris told the BPA that they were
responsible for everything in the vehicle. The BPA determined that the rear passenger, an unaccompanied
juvenile, was in the U.S. illegally. The BPA got consent from Mckeough to search the rear cargo area. The
BPA heard Mckeough say "there is a person in there." The BPA found a second illegal alien hiding under a
tarp and was identified as Ezequiel Duran-Maltos.

Mat~rial witness puran said that he crossed the border illegally and walked around town until he came upon
a house. He knocked on the door and Mckeough answered. She told Duran that she would help him and told
him to get into the rear cargo area of the Journey. Duran said that they drove for approximately 20 minutes
before they were pulled over.

MATERIAL WITNESS IN RELATION TO THE CHARGE: Ezequiel Duran-Maltos
Detention Requested /                                                   SIGNA              COMPLAINANT
     Being duly sworn, I declare:th.at the foregoing is
     true and correct to the best' of m knowledge. .
AUTHORIZED BY:- AUSA JAAin                                              OFFICIAL TITLE
                                                                        Border Patrol A ent

                      GISTRATE JUDG~ 1)                                 DATE
                              c~
               ral rules of Criminal Procedure Rules 3 and 54
                                                                        February 21, 2020
